Citation Nr: 1743846	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-23 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to an increased disability evaluation in excess of 10 percent for right ankle laxity.

2. Entitlement to a disability rating based on individual unemployability due to service connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

The Veteran appeared at a videoconference hearing before the undersigned in February 2017.  A transcript has been associated with the claims file.

Since the February 2017 hearing, the Veteran submitted additional private medical records pertaining to treatment for his ankle, accompanied by a waiver of initial review of such evidence by the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected right ankle disability is manifested by marked limitation of motion, with flare-ups; ankylosis of the ankle is not demonstrated by the record.  

2.  The Veteran's service-connected right ankle disability also manifests in lateral instability that is moderate in severity.

3. During his June 2017 Board hearing and in a June 2017 written statement, prior to the promulgation of a Board decision, the Veteran indicated that he wished to withdraw his appeal for entitlement to a TDIU.

CONCLUSIONS OF LAW

1. The criteria for a rating of 20 percent, but no higher, for the Veteran's service-connected right ankle disability under Diagnostic Code 5271 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5271 (2016).

2.  A separate 20 percent disability rating for right ankle instability is warranted under Diagnostic Code 5262 [by analogy].  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5262 (2016).

3. The criteria for withdrawal of the appeal by the Veteran with respect to the claim for TDIU have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The U.S. Code and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran was last examined in July 2015.  At that examination, the Veteran reported he does experience flare-ups of his right ankle.  The examiner could not determine whether pain, weakness, fatigability or incoordination significantly limits the Veteran's functional ability with flare-up without resorting to speculation because the Veteran was not being examined while a flare-up was taking place-a medical rationale recently deemed inadequate by the Court of Appeals for Veterans Claims (the Court) in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  The Board notes however, that the other lay and medical evidence of record supports a finding that an increased rating to the maximum permissible level based on limitation motion (20 percent) is warranted in this case.  Ankylosis is not shown by the record, nor does the Veteran so contend.  As such, while recognizing the July 2015 VA examination includes an inadequate discussion as to why the functional impairment of the Veteran's right ankle flares cannot be assessed, the Board finds that a new examination is not necessary, as the other evidence of record is sufficient to allow for an informed decision on the merits in this case, and to award the maximum schedular rating for an ankle based on limitation of motion.  When the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Johnson v. Brown, 9 Vet. App. 7 (1997).  The Board adds it is also awarding a separate rating to compensate symptoms of ankle instability, which are not contemplated by the limitation of motion diagnostic codes.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating

Service connection for a right ankle disability was granted in a July 1981 rating decision and a noncompensable (zero percent) rating was assigned; however, subsequent rating decisions assigned a 100 percent rating from May 18, 1982, and a 10 percent rating from July 1, 1982.  The Veteran's ankle disability has been rated 10 percent disabling since such time under Diagnostic Code 5271, which contemplates limitation of motion of the ankle joint.  He filed a claim for an increased rating in December 2009.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016). 

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59. 

The Board notes at the outset that the Veteran is service-connected for right ankle laxity.  He also has diagnoses of gout and arthritis.  As the medical evidence of record does not distinguish right ankle symptomatology among diagnoses, the Board will resolve all doubt in the Veteran's favor and rate the Veteran's disability as if all symptoms were attributable to his service-connected disability.

The lay and medical evidence of record demonstrates that the Veteran's right ankle disability is manifested by pain, swelling, limitation of motion with flare-ups and instability.  

Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion of the ankle, and a 20 percent rating is warranted for marked limitation of motion of the ankle. The words "moderate" and "marked" are not defined in the regulations. Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6. Normal range of motion for the ankles is zero (0) to 20 degrees of dorsiflexion and zero (0) to 45 degrees of plantar flexion. See 38 C.F.R. § 4.71, Plate II. 

The Board has carefully reviewed the evidence of record and finds that the evidence supports the award of a 20 percent rating, but no higher, under Diagnostic Code 5271.  Indeed, the Veteran was afforded a VA examination most recently in July 2015.  During the examination, it was noted that the Veteran's dorsiflexion was 0 to 5 degrees and plantar flexion was 0 to 25 degrees with pain.  The Veteran also reported flare-ups and functional impairment.  Although the examiner was unable to ascertain without speculation if there was any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond that which was reflected in the examination report, the report shows that the Veteran has additional contributing factors of disturbance in locomotion, and interference with standing in reference to his ankle disability. 

The Veteran also supplemented the record with competent and credible testimony at a June 2017 videoconference hearing. At such time, he testified about his current ankle symptoms of pain, swelling, and flare-ups.  Following the hearing, he also submitted photographs of his swollen foot as well as additional medical evidence corroborating ongoing private treatment for ankle flare-ups. 

The Board finds that, in consideration of the fact that upon examination during a non-flare period of time, the Veteran retained only 5 degrees of dorsal flexion, that the Veteran has competently and credibly reported to VA examiners that he experiences flares with increased pain and swelling, inhibiting his ability to walk and stand, and that he has submitted pictures of his ankle during a flare demonstrating observable swelling, the Board finds that, overall, the limitation of right ankle motion demonstrated more nearly approximates "marked" limitation of the right ankle.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.   A 20 percent rating is the maximum rating available under DC 5271.  As noted above, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Johnson v. Brown, 9 Vet. App. 7 (1997).

A rating in excess of 20 percent for the right ankle disability is not warranted under any other potentially applicable rating criteria pertaining to the ankle.  Indeed, a rating in excess of 20 percent is not warranted under DC 5270 (for ankle ankylosis) or DC 5272 (for ankylosis of the subastragalar or tarsal joint) because the evidence does not demonstrate ankylosis or ankylosis of the subastragalar or tarsal joint for the right ankle. Also, the right ankle disability has not undergone an astragalectomy; therefore, a rating in excess of 20 percent is not warranted under DC 5274 for astragalectomy. Furthermore, the evidence does not demonstrate malunion of the os calcis or astragalus; therefore, a higher rating under DC 5273 (for malunion of the os calcis or astragalus) is not warranted.

Crucially however, the evidence of record demonstrates that in addition to painful limited motion, swelling and flare-ups, the Veteran's right ankle disability manifests in instability.  The Veteran wears an ankle brace when walking on uneven ground, and has experienced falls due to instability.  The criteria for rating ankle disabilities does not include a code specifically addressing ankle instability.  As such, the Board finds that in this case, a separate rating by analogy can be awarded under Diagnostic Code 5262.  Diagnostic Code 5262 provides schedular ratings for impairment of the tibia and fibula; malunion with a slight ankle disability warrants a 10 percent rating; malunion with a moderate ankle disability warrants a 20 percent rating; and malunion with a marked ankle disability warrants a 30 percent rating.  Evidence of nonunion of the tibia and fibula with loose motion requiring a brace warrants a 40 percent evaluation.  38 C.F.R. § 4.71a , Diagnostic Code 5262.

Although there is no evidence of malunion or nonunion of the Veteran's right tibia and fibula, the evidence demonstrates a moderate degree of instability of the right ankle.  Indeed, while VA treatment records note that at times, the Veteran has been described as having "severe lateral instability" [see, e.g., the Veteran's February 11, 2015 VA Physical Therapy Note], a March 2010 VA examiner indicated that the Veteran exhibited a "mild unstable ankle on anterior and posterior motion," and the July 2015 VA examiner similarly noted 5/5 muscle strength with "mild laxity with talar tilt."  Resolving all doubt in the Veteran's favor, the Board finds that the evidence most closely approximates moderate instability of the ankle, warranting a 20 percent rating by analogy under Diagnostic Code 5262.  

In summary, the Board finds that an increased rating from 10 to 20 percent is warranted based on painful limitation of motion with flare-ups under Diagnostic Code 5271.  In addition, a separate 20 percent disability rating should also be awarded under Diagnostic Code 5262 [by analogy], based on the presence of moderate lateral instability of the right ankle.  

The Board has considered whether referral of this claim to the Director of Compensation for extraschedular consideration is warranted.  The Board finds however that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and that the Veteran's disability picture is contemplated by the rating schedule.  Indeed, the Veteran's symptoms of painful limited motion, increased functional loss during flare-ups, and ankle instability have been compensated in the assignment of two 20 percent disability ratings under Diagnostic Codes 5271 and 5262 respectively.  The assigned schedular evaluation is, therefore, adequate, and no referral is required under 38 C.F.R. 3.321(b).

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

B. TDIU 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. §20.204. At the hearing before the undersigned, and in a statement received in June 2017, the Veteran withdrew his TDIU claim.  Accordingly, the Board does not have jurisdiction to review this aspect of the appeal, and the claim for TDIU is dismissed.


ORDER

An increased rating from 10 to 20 percent for the Veteran's service-connected right ankle disability is granted under Diagnostic Code 5271, subject to applicable law and regulations governing the award of monetary benefits.

A separate 20 percent disability rating for right ankle instability is granted under Diagnostic Code 5262 [by analogy], subject to applicable law and regulations governing the award of monetary benefits.

The appeal with respect to the claim for TDIU is dismissed.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


